Citation Nr: 0844637	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied a claim to reopen a claim 
for service connection for a right hip disorder.

In a March 2008 decision, the Board denied the claim to 
reopen a claim for service connection for a right hip 
disorder and also remanded a claim for service connection for 
a left knee disorder.  The latter issue remains in remand 
status.  He appealed the right hip claim to he United States 
Court of Appeals for Veterans Claims (Court).  

In October 2008, the Court vacated and remanded the case 
pursuant to a Joint Motion for Remand (Joint Motion) filed by 
the parties.  The Joint Motion noted that the 2008 Board 
decision impermissibly weighed the credibility and probative 
value of a July 2004 medical nexus opinion without reopening 
the claim.  

The issue of entitlement to service connection for a right 
hip disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2000 RO decision denied the veteran's claim to 
reopen the claim for service connection for a right hip 
disorder.

2.  Additional evidence submitted since the October 2000 RO 
decision, including a July 2004 private medical opinion, was 
related to an unestablished fact necessary to substantiate 
the claim, and raised a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The October 2000 RO decision which denied a claim to 
reopen a claim for service connection for a right hip 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
veteran's claim has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1989, the RO denied a claim for service 
connection for a right hip disorder because a chronic right 
hip disorder was not shown in service; there was no evidence 
of continuity or chronicity of a right hip disability from 
discharge in 1978 to 1988; and there was no relationship 
between the current right hip disability, diagnosed as 
arthritis on X-ray, and service.  

At that time, service treatment records were available for 
review, which included a January 1977 record from Fort Ord, 
California, which assessed a pulled muscle with possible 
bone-nerve injury and two treatment records in 1978 noting 
right upper leg/groin pain.  Also available were 1988 and 
1989 VA treatment records, where the veteran reported right 
hip pain since 1976 or 1977, and a VA X-ray report showing 
bony fragments consistent with accessory ossicle or an old 
abulsion fracture and superimposed degenerative arthritis.  

He was notified of the 1989 rating decision by letter dated 
in September 1989.  The veteran did not appeal this decision 
within one year of being notified, and it is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

In January 1991, the RO denied reopening his claim.  He 
appealed to the Board, and the Board denied the claim in 
August 1991.  That decision is final.  

In July 1995, the RO again denied reopening the claim.  He 
appealed to the Board.  During the pendency of that appeal, 
additional VA and private treatment records were associated 
with the claims folder.  

An August 1994 private treatment record noted that the 
veteran "initially injured his hip when he fell while 
running at Fort Ord, California, 17 years ago."  Additional 
evidence included lay statements from his mother, wife, and 
friend who reported that he had problems with his hip due to 
an injury in the Army and that he had suffered with hip 
problems for years, including the years he played semi-pro 
basketball.  

A May 1998 private treatment record by S. Fallahi, M.D., 
attributed the etiology of "end stage osteoarthritis" of 
the right hip to the "heavy type of exercise [the veteran] 
used to do for many years . . . ."  Presumably, this is a 
reference to the veteran's semi-pro basketball career.  The 
Board denied the claim in May 1999.  That decision is final.  

In October 2000, the RO again denied a reopened claim for 
service connection for a right hip disorder.  He did not 
appeal that decision within one year of being notified, and 
it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).

The evidence of record at that time included an August 2000 
private medical opinion from L. N. Davis, M.D., who stated 
that:

[a]fter evaluating medical records from 
his military records finding that at the 
age of approximately 21 patient did have 
injury of the right leg.  The patient was 
evaluated and diagnosed initially with 
strain of the right groin and right hip 
area.  The patient was later sent for a 
x-ray of the hip approximately 10 years 
later which did reveal patient to have 
evidence of multiple bony fragments 
located in his hip which probably 
resulted from the injury 10 years 
earlier.

* * * 

After evaluation of patient's old records 
and his physical examination on his visit 
today it is apparent that these are old 
injuries and old arthritic changes 
probably resulting from the injury in 
1977.

In the October 2004 rating decision currently on appeal, the 
RO again found new and material evidence had not been 
submitted.  

The veteran is seeking to reopen his claim of entitlement to 
service connection for a right hip disorder.  He contends 
that his current severe osteoarthritis of the hip is the 
result of his documented injury in service.

In order to reopen the claim, new and material evidence must 
be submitted.  "New" evidence is that which has not been 
previously submitted, and "material" evidence is that which 
is related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the prior final denial in 
October 2000 included service treatment records, post-service 
private and VA medical treatment records dated from 1988, and 
the August 2000 statement from Dr. Davis.  

The present claim for benefits was initiated in March 2004.  
The new evidence includes private medical treatment records 
referable to the right hip dated in 2004 and a July 2004 
private medical opinion prepared by J. M. Cuckler, M.D., 
which opined that "[b]ased on a reasonable degree of medical 
certainty, his hip arthritis may have been caused or 
aggravated by his injury."  Dr. Cuckler indicated that he 
had reviewed records provided to him by the veteran and that 
that the injury to which he referred was sustained while the 
veteran was on active duty in 1977.

Given the current posture of the claim, the Board finds that 
this additional evidence, considered together with the 
evidence previously assembled, is sufficient to warrant 
reopening the claim.  The additional evidence is "new" in 
that it was not previously before the RO when it last 
adjudicated the claim in 2000.  The "new" evidence is also 
"material," inasmuch as it includes a medical opinion which 
tends to show that the current right hip disorder is a result 
of his 1977 injury in service.  New and material evidence 
having been submitted, the veteran is entitled to have his 
right hip claim considered de novo.  However, as discussed 
below, a remand is needed to adequately assess the current 
claim on the merits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that there was any error with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for a right hip disorder is granted.


REMAND

VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

On review of the record the Board finds that medical 
professionals have suggested ("may have been caused", 
"probably resulting from") that the veteran's current right 
hip disorder is related to an injury in service.  See Dr. 
Davis and Dr. Cuckler statements).  However, at least one 
medical professional has suggested that the veteran's right 
hip problems are a result of his semi-pro basketball career.  
See Dr. Fallahi's statement.  Accordingly, a VA examination 
with a medical opinion is warranted.

In addition, the July 2004 medical opinion suggested that 
there are additional, pertinent records that remain 
outstanding, namely records of the veteran's right hip 
arthroplasty in 2002.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide additional, 
relevant information about his semi-pro 
basketball career, including the name of 
the team(s) for which he played and 
information regarding any medical 
attention he received while a player.

2.  After obtaining any necessary 
authorization, obtain all medical records 
pertaining to total right hip 
arthroplasty, including those from Dr. 
John D. Cuckler, M.D., The University of 
Alabama at Birmingham, FOT 930, 1530 3rd 
Ave., S., Birmingham, AL  35294-3409.

3.  Thereafter schedule the veteran for an 
examination for the purpose of determining 
whether he has a current right hip 
disorder which is related to service.  
Such examination is to include a detailed 
review of the evidence in the claims 
folder and the medical opinions of Drs. 
Fallahi, Cuckler and Davis.  

The claims folder is to be furnished to 
the examiner in connection with this 
opinion.  The examiner should provide a 
professional opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the veteran's right hip 
disorder is related to service or whether 
it is at least as likely as not due to 
another cause, such as his semi-
professional basketball career.  

4.  Thereafter, adjudicate the claim for 
service connection for a right hip 
disorder.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative, if any, should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim since the 
issuance of the SOC.  The veteran and his 
representative, if any, should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


